Citation Nr: 1535623	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral ankle disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral foot disability, to include pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1987 to November 1991 and from February 1993 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from February and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Subsequent rating actions initiated after the filing of the notice of disagreement continued the denials of the Veteran's claims, and the case is now in the jurisdiction of the RO in Muskogee, Oklahoma.  

The issues of entitlement to service connection for bilateral knee, ankle, and foot disabilities are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claims for service connection for bilateral knee and ankle disabilities.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a bilateral ankle disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material having been received, the claim for service connection for a bilateral knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Analysis-New and Material Evidence Claims 

The Veteran was initially denied service connection for bilateral ankle and knee disabilities in a May 1997 rating decision.  The basis of this denial was that the claims forwarded were not "well-grounded."  While this legal standard is no longer used by VA, an examination of the rationale of the decision indicates that evidence did not, at that time, support a finding for the presence of current knee and ankle disabilities.  The Veteran did not appeal within a year of notification to him, and the determination is final.  

The Veteran attempted to reopen his claims on one other occasion, and in a 2005 rating decision, it was determined that new and material evidence had not been submitted to warrant a reopening.  The Veteran did file a notice of disagreement with this; however, after issuance of the statement of the case, which continued to find that there was no evidence of knee or ankle disabilities, the Veteran failed to perfect his substantive appeal to the Board.  Accordingly, this decision is also final.  

The Veteran has now come forth with his current claim, arguing that new and material evidence exists to warrant a reopening.  The Board agrees.  

Indeed, in December 2009, the Veteran was diagnosed with chronic bilateral ankle and knee strain.  Further, VA examination findings of April 2011 noted limitation of motion and pain on movement for the bilateral ankles and knees.  While the 2009 opinion also provided a negative nexus opinion with respect to the Veteran's contentions, it did, for the first time, document the current existence of disabilities in the ankles and knees that are capable of service connection.  In the prior final adjudications, the Veteran failed to meet this most basic requirement of his claims for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence of current knee and ankle disabilities is new, in that it was not of record at the time of the two prior final denials.  Further, it is material, in that the evidence of current disabilities in the knees and ankles relate to an unestablished facts necessary to substantiate the underlying claims for service connection.  Accordingly, the claims will be reopened.  See 38 C.F.R. § 3.156.  As discussed in further detail in the remand below, additional development is required with respect to the merits of these claims.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral ankle disability is reopened; to that extent only, the claim is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran asserts that he developed bilateral foot, ankle, and knee disabilities as a result of active service.  Further, should service connection be awarded for his bilateral feet conditions, he alternatively states that such a condition causes, or aggravates beyond the natural course of the disease process, his ankle and knee disabilities.  

In December 2009, the Veteran was diagnosed with bilateral strain in the ankles and knees.  With respect to etiology, the examiner opined that a lack of documentation in the available service treatment records, and in the years following discharge, did not support a conclusion of a continuity of symptoms.  Essentially, as there was no documentation of care in service or after, the examiner concluded that it was not at least as likely as not that ankle and knee strain had causal origin in service.  

The Board notes that the mere lack of documentation is not, in itself, a sufficient basis on which to form the rationale for a medical opinion.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In that respect, the offered conclusion of December 2009 is not adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). When VA undertakes a duty to provide an examination addressing etiology, it must ensure that the examination report is adequate to resolve the issue on appeal.  As that has not occurred in this case, and as the subsequent VA examination of April 2011 did not address etiology in any regard, a new, comprehensive VA examination must be afforded.  Further, the April 2011 VA examination did address the Veteran's foot disabilities, and noted that hallux valgus and pes planovalgus was documented to exist in the bilateral feet.  Etiology was not addressed, and thus, it too is inadequate for rating purposes and a remedial examination is necessary.  

Essentially, the Veteran contends that his service in the Army caused him to experience pain in the lower extremities as due to repeated lifting and physical activities.  An Army medical evaluation board assessment of January 1996 did note that the in-service stressors were causative of knee and ankle pain; however, no underlying diagnostic entity was assigned to such pain.  In other words, it is clear that the Veteran had degrees of lower extremity pain as a consequence of his service, but pain alone, without an underlying disability, is not something for which service connection can be granted.   See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The medical evaluation board's report does, however, confirm the Veteran's allegations of experiencing pain in the knees and ankles as being credible, and the findings should specifically be considered in the new examination.  Further, the Veteran was seen by a VA nurse practitioner in April 2009, and this clinician described the Veteran as having experienced pes planus since 1988.  While this was clearly based solely on the Veteran's reported history, it did, at the very least, raise the possibility of a relationship between current foot disablement and service.  Thus, an adequate VA examination is necessary prior to the adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran has indicated that he is pursuing a claim for disability benefits with the Social Security Administration (SSA).  Records from this agency are not of record, and as all federal records are deemed to be constructively part of the claims file, prior to any adjudication of the Veteran's claims, efforts must be made to secure them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain all records for the Veteran submitted in the context of a claim for disability benefits with that agency.  Should no records exist after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to address the current nature and etiology of bilateral knee, ankle, and foot disabilities.  In this regard, the examiner is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disabilities (to include chronic strain with painful motion), ankle disabilities (to include chronic strain with painful motion), and foot disabilities (to include bilateral pes planus and hallux valgus) had causal origins in active service.  The examiner should note a documented complaint of ankle pain in service as well as a 1996 in-service annotation of ankle and knee pain as a consequence of service stresses.  Further, the VA clinical report of experiencing bilateral feet problems since 1988 should be addressed (to include assertions of the foot problems being related to physical duties of Army service such as lifting, walking, running, etc.).  Should the feet problems be related to service, the examiner should also offer an opinion as to if it is at least as likely as not that such problems cause, or aggravate beyond the natural course of the disease process, ankle and knee disabilities.  

With respect to all claims, the examiner must provide a rationale in the narrative portion of the examination report to support any conclusions reached.  The mere lack of documentation of complaints, in itself, is not a sufficient basis on which to form an opinion and such a conclusory report will require additional remand for remedial development.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims be denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


